IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-51170                                  FILED
                                  Summary Calendar                          August 14, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SILVESTRE RAUL ROBLES-TORRES, also known as Raul Robles,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-1825


Before JOLLY, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Silvestre Raul Robles-Torres (Robles) appeals the sentence imposed
following his guilty plea conviction for being unlawfully present in the United
States following removal. Robles argues that his sentence is substantively
unreasonable because it is greater than necessary to meet the goals of
18 U.S.C. § 3553(a). He maintains that his within-guidelines range sentence
should not be considered presumptively reasonable because the Guideline


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 13-51170

under which he was sentenced, U.S.S.G. § 2L1.2, is not empirically based, but
he acknowledges that this argument is foreclosed.         He asserts that his
guidelines range was greater than necessary because § 2L1.2 double counted
his prior convictions and because his offense was a mere trespass. He contends
that the sentence failed to account for his personal history and characteristics
because it did not reflect that he had not previously served a sentence greater
than 24 months, that he returned to the United States because of threats
caused by his previous cooperation with authorities, his advanced age, his ties
to the United States, and his colon cancer diagnosis.
      “[A] sentence within a properly calculated Guideline range is
presumptively reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006). As Robles concedes, his argument that his within-guidelines range
sentence should not be considered presumptively reasonable because § 2L1.2
is not empirically based is foreclosed. See United States v. Duarte, 569 F.3d
528, 529-31 (5th Cir. 2009).
      The district court rejected Robles’s request for a below guidelines range
sentence and sentenced Robles at the top of the guidelines range based upon
Robles’s long history of violent crimes. The international trespass and the
double counting of prior convictions arguments that Robles raises have both
been previously raised in this court without success. See United States v.
Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006); Duarte, 569 F.3d at 529-31.
As Robles was sentenced within the guidelines range, the sentence is entitled
to a presumption of reasonableness, and Robles has not shown sufficient
reason for us to disturb that presumption. See United States v. Gomez-Herrera,
523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                        2